353 F.2d 247
ENDO LABORATORIES, INC., Appellant,v."FO-WE" FORSCHUNGS-UND VERWERTUNGS-ANSTALT, Appellee.
Patent Appeal No. 7503.
United States Court of Customs and Patent Appeals.
December 9, 1965.

Charles R. Allen, Jr., Washington, D. C., Alex Friedman, New York City, for appellant.
Russell L. Law, Washington, D. C., for appellee.
Before RICH, Acting Chief Judge, and MARTIN, SMITH and ALMOND, Judges, and Judge WILLIAM H. KIRKPATRICK.*
KIRKPATRICK, Judge.


1
This is an appeal from the decision of the Trademark Trial and Appeal Board dismissing an opposition filed by the appellant, Endo Laboratories, Inc., to the appellee's application for registration of a trademark. The opposition is based upon the opposer's prior use. The marks involved in the case are COUMADIN for the opposer and DIOCOUMINE for the applicant. The goods of both parties are anti-coagulants which are derived in part from the drug coumarin and are competitive in character.


2
We agree with the board that persons informed in such matters would probably recognize that the goods to which the marks were applied were derivatives of coumarin, but that fact would not be likely to give rise to confusion because, when considered in their entireties, the marks neither look nor sound alike.


3
The decision of the Trademark Trial and Appeal Board is affirmed.


4
Affirmed.



Notes:


*
 United States Senior District Judge for the Eastern District of Pennsylvania, designated to participate in place of Chief Judge WORLEY, pursuant to provisions of Section 294(d), Title 28, United States Code